—Judgment, Supreme Court, New York County (George Roberts, J.), rendered December 14, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The present record clearly establishes that defendant forfeited the benefit of his original plea bargain where, in contravention of that bargain, he departed a court-ordered drug rehabilitation program after one day, voluntarily and against the advice of the program’s clinical staff (compare, *292People v Grant, 243 AD2d 358, 359). Defendant has not shown that he is prejudiced by the missing minutes (see, People v Dunbar, 240 AD2d 275, 276, lv denied 90 NY2d 892). Concur— Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.